Exhibit 99.1 TripAdvisor Reports Third Quarter 2016 Financial Results NEEDHAM, MA, November 8, 2016 — TripAdvisor, Inc. (NASDAQ: TRIP) today announced financial results for the third quarter ended September 30, 2016. “In the third quarter, content and community grew quickly off of massive bases and we continued improving our products and our platform,” said Steve Kaufer, President and Chief Executive Officer of TripAdvisor. “We are focused on building for the long-term, delivering the best end-to-end user experience in travel and creating more value for partners in our marketplace.” Third Quarter 2016 Financial Summary Three months ended September30, (In millions, except percentages and per share amounts) % Change Total Revenue $ $ 1 % Hotel $ $ (6 )% Non-Hotel $ $ 75 35 % GAAP Net Income $ 55 $ 74 )% Total Adjusted EBITDA (1) $ $ )% Hotel $ 99 $ )% Non-Hotel $ 15 $ 9 67 % Non-GAAP Net Income (1) $ 78 $ 78 0 % Diluted Earnings per Share: GAAP $ $ )% Non-GAAP (1) $ $ 0 % Cash flow (used in) from operating activities $ ) $ 10 )% Free cash flow (1) $ ) $ ) )% “Adjusted EBITDA”, “Non-GAAP Net Income,” Non-GAAP Diluted Earnings per Share,” and “Free cash flow” are non-GAAP measures as defined by the Securities and Exchange Commission (the “SEC”).Please refer to “Non-GAAP Financial Measures” below for definitions and explanations of these non-GAAP financial measures, as well as tabular reconciliations to the most directly comparable GAAP financial measure. Chief Financial Officer Ernst Teunissen added, “Revenue growth rates improved throughout the third quarter after withstanding some significant headwinds during the first half of this year. This improvement was evident in the U.S, where Click-based and transaction revenue per hotel shopper growth improved throughout the quarter and was positive towards the end of the quarter. We continue to invest for long-term growth.” Third Quarter 2016 Summary • Revenue was $421 million, an increase of 1% year-over-year (an increase of approximately 3% on a constant currency basis). • GAAP Net Income was $55 million, a decrease of 26% year-over-year, or $0.37 per diluted share. • Adjusted EBITDA was $114 million, a decrease of 12% year-over-year (a decrease of approximately 9% on a constant currency basis). • Non-GAAP net income was $78 million, or $0.53 per diluted share. • Cash flow used in operations was $87 million and Free cash flow was negative $108 million. • Average monthly unique visitors reached 390 million*, up 11% year-over-year. • User reviews and opinions grew nearly 50% year-over-year and reached 435 million at September 30, 2016, covering approximately 1,050,000 hotels and accommodations, 830,000 vacation rentals, 4.2million restaurants and 730,000 attractions and experiences. 1 Third Quarter 2016 Other Financial Highlights Revenue for the third quarter of 2016 was $421 million, an increase of $6 million, or 1% year-over-year (an increase of approximately 3% on a constant currency basis). Three months ended September30, (In millions, except percentages) % Change Revenue by Source: TripAdvisor-branded click-based and transaction (1) $ $ )% TripAdvisor-branded display-based advertising and subscription (2) 73 72 1 % Other hotel revenue (3) 41 40 3 % Non-Hotel 75 35 % Total Revenue $ $ 1 % Revenue by Geography (% of total revenue): North America 56 % 53 % EMEA 32 % 33 % APAC 9 % 10 % LATAM 3 % 4 % Consists of click-based advertising revenue, from TripAdvisor-branded websites, as well as transaction-based revenue from instant booking. Includes revenue from display-based advertising and subscription-based hotel advertising revenue on TripAdvisor-branded sites, as well as content licensing with third party sites. Includes revenue from non-TripAdvisor branded websites, including click-based advertising revenue, display-based advertising revenue and room reservations sold through these websites. Cash and cash equivalents, short and long term marketable securities were $756 million as of September 30, 2016, an increase of $58 million from December 31, 2015. Long-term debt was $20 million as of September 30, 2016, which reflects net repayments of $180 million since December 31, 2015 against our 2015 credit facility outstanding borrowings.
